Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a Hearing device worn by a user in an ear, comprises a forward path including an input transducer for providing an electric input signal representing sound in the environment, and the input transducer provides an input gain. The independent claim 1, identifies a uniquely distinct feature of “…..a loop gain estimator for continuously estimating a current loop gain AL (n), configured to provide a loop gain estimate within a predefined number of feedback loop delays after a feedback buildup has started, wherein the loop gain estimate is calculated as the current level of a signal of the forward path at time index n minus the level of the same signal one feedback loop earlier…”
The independent Claim 18, identifies a uniquely distinct feature of “…continuously estimating a current loop gain AL(n), configured to provide a loop gain estimate within a predefined number of feedback loop delays after a feedback buildup has started, wherein the loop gain estimate is calculated as the current level of a signal of the forward path at time index n minus the level of the same signal one feedback loop earlier, dynamically controlling said resulting forward path gain G’ in dependence of said estimate of said current loop gain AL(n)”. 
The closest prior art to Kristensen (US20130170660) teaches on [0041] In the present context, IG.sub.max is taken to mean the (frequency dependent) maximum gain value that may be applied to an input signal. IG.sub.max is determined with a view to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SUNITA JOSHI/Primary Examiner, Art Unit 2651